                        Case 7:18-cr-00819-KMK Document 43 Filed 03/08/21 Page 1 of 12
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet I



                                           UNITED STATES DISTRICT COURT
                                                       Southern District ofNew York
                                                                          )
              UNITED STATES OF AMERICA                                    )      JUDGMENT IN A CRIMINAL CASE
                                   V.                                     )
                                                                          )
                       James Early                                        )      Case Number:       SI   18 CR 00819 (KMK)
                                                                          )      USM Number:             76035-067
                                                                          )
                                                                          )                 Jason Ser, Esq .
                                                                          )      Defendant's Attorney
THE DEFENDANT:
X pleaded guilty to count(s)            land 2
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                        Offense Ended                Count
18 USC 2422(b) and 2427           Coercion and Enticement                                                  Spring of2017         1 and 2




       The defendant is sentenced as provided in pages 2 through         ---'-
                                                                             7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
X Count(s)       any open or pending                     D is     X are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.




                                                                         Hon. Kenneth M. Karas, U.S.D.J.
                                                                         Name and Title of Judge


                                                                                   ;/3,}z;
                                                                          Date
                              Case 7:18-cr-00819-KMK Document 43 Filed 03/08/21 Page 2 of 12
    AO 245B (Rev. 09/ 19) Judgment in Criminal Case
> - - - - - - - - - - - ahee~isenmen
                                                                                                       Judgment -   Page _2_ _ of   -7 - - -
     DEFENDANT:                     James Early
     CASE NUMBER:                   18 CR 00819 (KMK)

                                                               IMPRISONMENT

               The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
     total term of:

     300 months for Counts 1 and 2. The Defendant has been advised of his right to appeal.



           X The court makes the following recommendations to the Bureau of Prisons:
               It is recommended that the Defendant be designated nearest to Pennsylvania




           X The defendant is remanded to the custody of the United States Marshal.

           D The defendant shall surrender to the United States Marshal for this district:
               D at      ----------
                                                      D a.m.     D p.m.        on
               D as notified by the United States Marshal.

           D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
               D before 2 p.m. on
               D as notified by the United States Marshal.
               D as notified by the Probation or Pretrial Services Office.


                                                                     RETURN

     I have executed this judgment as follows:




                Defendant delivered on                                                       to

      at                                               , with a certified copy of this judgment.
           ---------------

                                                                                                     UNITED STATES MARSHAL



                                                                             By     -------------=-=-c----=-~:-:--------
                                                                                              DEPUTY UNITED STATES MARSHAL
                          Case 7:18-cr-00819-KMK Document 43 Filed 03/08/21 Page 3 of 12
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                        hee8---Sttpervised-Releas
                                                                                                       Judgment-Page _ _3_     of _ _...:...
                                                                                                                                       7_ _
DEFENDANT:                   James Early
CASE NUMBER:                 18 CR 00819 (KMK)
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:



The Defendant was sentenced to a term of life for supervised release on Counts 1 and 2.




                                                     MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             X The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
 5.    X You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.    X You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.    D You must participate in an approved program for domestic violence. (check if applicable)
 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
                               Case 7:18-cr-00819-KMK Document 43 Filed 03/08/21 Page 4 of 12
     AO 245B (Rev. 09/ 19) Judgment in a Criminal Case
- - - - - - - -- --hee8-A---Sttpervised-R
                                                                                                                          4 _ _ of _ _ _-
                                                                                                       Judgment-Page _ _....:.          7 '----
       DEFENDANT:                    James Early
       CASE NUMBER:                  18 CR 00819 (KMK)

                                             STANDARD CONDITIONS OF SUPERVISION
       As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
       because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
       officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

       1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
              release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
              frame.
       2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
              when you must report to the probation officer, and you must report to the probation officer as instructed.
       3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
              court or the probation officer.
       4.     You must answer truthfully the questions asked by your probation officer.
       5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
              arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
              the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
              hours of becoming aware of a change or expected change.
       6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
              take any items prohibited by the conditions of your supervision that he or she observes in plain view.
       7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
              doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
              you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
              responsibilities), you must notify the.probation officer at least 10 days before the change. If notifying the probation officer at least 10
              days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
              becoming aware of a change or expected change.
       8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
              convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
              probation officer.
       9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
       10.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
              designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
       11 .   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
              first getting the permission of the court.
       12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
              require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
              person and confirm that you have notified the person about the risk.
       13.    You must follow the instructions of the probation officer related to the conditions of supervision.



       U.S. Probation Office Use Only
       A U.S . probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
       judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
       Release Conditions, available at: www.uscourts.gov.

                                                                                                                  Date _ _ _ _ _ _ _ __ _ __ _
       Defendant's Signature
AO 245B (Rev. 09/19)   Case 7:18-cr-00819-KMK
                       Judgment  in a Criminal Case    Document 43 Filed 03/08/21 Page 5 of 12
                       Sheet 3D - Supervised Release
                                                                                        Judgment-Page _   5_   of     7
DEFENDANT:                James Early
CASE NUMBER:              18 CR 00819 (KMK)

                                     SPECIAL CONDITIONS OF SUPERVISION

         You sha!l s~bmit your person, ~d any property, residence, vehicle, papers, computer, other electronic
         comm1:1llicat10n, data s~orage dev1c~s, cloud ~torage or media, and effects to a search by any United States
         Probat10n Officer, and if needed, with the assistance of any law enforcement. The search is to be conducted
         when there is reasonable suspicion concerning violation of a condition of supervision or unlawful conduct by
         the person being supervised. Failure to submit to a search may be grounds for revocation of release. You shall
         warn any other occupants that the premises may be subject to searches pursuant to this condition. Any search
         shall be conducted at a reasonable time and in a reasonable manner.

         You must not have contact with the victim( s) in this case. This includes any physical, visual, written, or
         telephonic contact with such persons. Additionally, you must not directly cause or encourage anyone else to
         have such contact with the victim(s).

         You must not have deliberate contact with any child under 18 years of age, unless apr.roved by the U.S.
         Probation Office. You must not loiter within 100 feet of places regularly frequented by children under the age
         of 18, such as schoolyards, playgrounds, and arcades. You must not view and/or access any web profile of
         users under the age of 18. This includes, but is not limited to, social networking websites, community portals,
         chat rooms or other online environment(audio/visual/messaging), etc. which allows for real time interaction
         with other users, without prior approval from your probation officer.

         You shall undergo a sex-offense-specific evaluation and participate in an outpatient sex offender treatment
         and/or outpatient mental health treatment program approved by the U.S. Probation Office. You shall abide by
         all rules, requirements, and conditions of the sex offender treatment program(s), including submission to
         polygraph testing and refraining from accessing websites, chatrooms, instant messaging, or social networking
         sites to the extent that the sex offender treatment and/or mental health treatment program determines that such
         access would be detrimental to your ongoing treatment. You will not view, access, possess, and/or download
         any pornography involving adults unless approved by the sex-offender specific treatment provider. You must
         waive your nght of confidentiality in any records for mental health assessment and treatment imposed as a
         consequence of this judgment to allow the U.S. Probation Office to review the course of treatment and progress
         with the treatment provider. You must contribute to the cost of services rendered based on your ability to pay
         and the availability of third-party payments. The Court authorizes the release of available psychological and
         psychiatric evaluations and reports, including the presentence investigation report, to the sex offender treatment
         provider and/or mental health treatment provider.
         You are restricted from viewing, accessing, possessing, and/or downloading any sexually explicit material
         involving minors, including those created via the method of morphing or other image creation format. You will
         not view or possess any "visual depiction" (as defined in 18 USC 2256), including any photograph, film, video,
         picture, or computer-generated image or picture, whether made or produced by electronic, mechanical, or other
         means, of "sexually explicit conduct" by a minor under the age of 18.

         You will not access any websites, chatrooms, instant messaging, or social networking sites where your crimi~al
         history-including this conviction-would render such access in violation of the terms of service of that website,
         chatroom, instant messaging, or social networking site.
         You must participate in an outpatient mental health treatment program approved by the United States Probation
         Office. You must continue to take any prescribe? medications unless otherwis~ _mstructed by the hea_lth ~~e
         provider. You must contribute to the cost.of services rendered ~ased on your a~ihty to pay an_d t~e availab~hty
         of third-party payments. The Court authonzes the release of available psychological and psychiatnc evaluat10ns
         and reports, including the presentence investigation report, to the health care provider.
         If you are sentenced to any period of supervision, it is recommended that you be supervised by the district of
         residence.
AO 245B (Rev. 09/19)     Casein7:18-cr-00819-KMK
                       Judgment   a Criminal Case               Document 43 Filed 03/08/21 Page 6 of 12
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                    Ju gment -   Page   -=----   0   7 - - -- -
                                                                                                                                     -
DEFENDANT:                        James Early
CASE NUMBER:                      18 CR 00819 (KMK)
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment              Restitution                                   AV AA Assessment*               JVT A Assessment**
TOTALS             $ 200.00                $                       $                     $                               $




 0    The determination of restitution is deferred until
                                                         - - -- -
                                                                  . An Amended Judgment in a Criminal Case (A O 245C) will be
      entered after such determination.

 0    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned paYII1ent, unless specified otherwise in
      the priority orp.er or perc~ntage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the Umted States 1s paid.

 Name of Payee                             Total Loss***                       Restitution Ordered                      Priority or Percentage




 TOTALS                             $                                       $ _ _ _ _ _ _ _ _ __



 O     Restitution amount ordered pursuant to plea agreement $ _ _ _ _ _ _ _ _ _ __

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S .C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the            O fine   O restitution.
       D the interest requirement for the         O   fine      D restitution is modified as follows:

 * Amy Yilil\y lln~ An~y <;nil~ r9m9~rnphy Y\<;:{Wl, A~~i~tance Act <?f2018 l Pub. L. No. 115-299.
 ** Jusiice for Yictims of Trafficking Act 0(2015 , Pub. L. No. 114-22.                                 .                        .
 *** Findings for the total amount oflosses are required under Chapters 109A, I 10, l I0A, and 113A of Title 18 for offenses committed on
 or after September 13 , 1994, but before April 23 , 1996.
AO 245B (Rev. 09/19)     Casein 7:18-cr-00819-KMK
                       Judgment   a Criminal Case               Document 43 Filed 03/08/21 Page 7 of 12
                       Sheet 6 - Schedule of Payments

                                                                                                             u gmen -   age - ~ -      0

 DEFENDANT:                 James Early
 CASE NUMBER:               18 CR 00819 CKMK)

                                                      SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A    X Lump sum payment of$             200.00                due immediately, balance due


            •     not later than                                   , or
            •     in accordance with    •   C,    •    D,     •     E, or     D F below; or

 B     •    Payment to begin immediately (may be combined with              • c,       DD,or        D F below); or

 C     D    Payment in equal        _ _ _ _ _ (e.g. , weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e.g. , months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D    Payment in equal        _ _ _ _ _ (e. g., weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e. g., months or years) , to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     D    Payment during the term of supervised release will commence within _ _ _ _ _ (e.g. , 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D    Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary _penalties, except those payments made through the Federal Bureau of Prisons ' Inmate
 Financial Responsibility Program, are made to the cferk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number                                                                       Joint and Several                Corresponding Payee,
       Defendant and Co-Defendant Names                                                                                       if appropriate
       (including defendant number)                         Total Amount                      Amount




  D    The defendant shall pay the cost of prosecution.

  D    The defendant shall pay the following court cost(s):

  X     The defendant shall forfeit the defendant' s interest in the following property to the United States:

        See Order of Forfeiture attached.

  Pa)1Jlent~ ~hall be auplied in the following order: (1) !lBBuBBmunt     (Z) rnGtitution prin~iDil\i (J) ~w5titution in\wrw5\1 (4) Ay_M il~~;~~m;m,
  (5) fine P,rincipal, (6) fine interest, (7) community restitution, (8) .TVTA assessment, (5l) penalties, and (10) costs, mcludmg cost of
  prosecut10n and court costs.
.-,,,,, I            Case 7:18-cr-00819-KMK Document 43 Filed 03/08/21 Page 8 of 12




            UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK
            - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - -   X


            UNITED STA TES OF AMERICA
                                                                                       CONSENT PRELIMINARY ORDER
                                - V. -                                                 OF FORFEITURE AS TO SPECIFIC
                                                                                       PROPERTY
            JAMES EARLY,
                                                                                       Sl 18Cr.819(KMK)
                                         Defendant.
            - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - -   X


                                WHEREAS, on or about November 13, 2019, JAMES EARLY (the "Defendant"),

            was charged in a two-count Superseding Information, S 1 18 Cr. 819 (KMK) (the "Information"),

            with coercion and enticement, in violation of Title 18, United States Code, Sections 2422(b) and

            2427 (Counts One and Two);

                                WHEREAS, the Information included a forfeiture allegation as to Counts One and

            Two of the Information, seeking forfeiture to the United States, pursuant to Title 18, United States

            Code, Section 2428, any and all property, real and personal, constituting or derived from proceeds

            obtained, directly or indirectly, as a result of the offenses; and any and all property, real or person,

            that was used or intended to be used to commit or facilitate the commission of the offenses,

            including but not limited to a sum of money in United States currency representing the amount of

            proceeds traceable to the commission of the offenses charged in Counts One and Two of the

            Information;

                                WHEREAS, on or about November 13, 2019, the Defendant pied guilty to Counts

            One and Two of the Information, pursuant to a plea agreement with the Government, wherein the

            Defendant admitted the forfeiture allegation with respect to Counts One and Two of the

            Information and agreed to forfeit, to the United States pursuant to Title 18, United States Code,

            Section 2428: (i) all right, title and interest of the Defendant in the following specific property:

                 (a) one Sandisk thumb drive             (U~~ t6 1~8C~);
       Case 7:18-cr-00819-KMK Document 43 Filed 03/08/21 Page 9 of 12




    (b) one Samsung tablet with serial number R52F60A THZW;

    (c) one Alienware laptop with service tag/serial number CGPCN72;

    (d) one HP Desktop computer with serial number 3CR1030WXX;

    (e) one Seagate hard drive, model #8T380011A, with serial number 3JV6AEFP;

    (f) one HP laptop with serial number 5CB4023 l 5C; and

    (g) one Western Digital hard drive with serial number SCANU1554927

(a through g, collectively the "Specific Property");

                 WHEREAS, the Defendant consents to the forfeiture of all his right, title and

interest in the Specific Property, which constitutes property used or intended to be used to facilitate

the offenses charged in Counts One and Two of the Information; and

                WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules

32.2(b)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now

entitled, pending any assertion of third-party claims, to reduce the Specific Property to its

possession and to notify any and all persons who reasonably appear to be a potential claimant of

their interest herein;

                IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States

Attorney, Marcia Cohen of counsel, and the Defendant, and his counsel, Jason Ser, Esq., that:

                1.       As a result of the offenses charged in Counts One and Two of the

Information, to which the Defendant pied guilty, all of the Defendant's right, title and interest in

the Specific Property is hereby forfeited to the United States for disposition in accordance with the

law, subject to the provisions of Title 21, United States Code, Section 853.
,,,
      •         Case 7:18-cr-00819-KMK Document 43 Filed 03/08/21 Page 10 of 12




                          2.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

          Consent Preliminary Order of Forfeiture as to Specific Property is final as to the Defendant,

          JAMES EARLY, and shall be deemed part of the sentence of the Defendant, and shall be included

          in the judgment of conviction therewith.

                          3.      Upon entry of this Consent Preliminary Order of Forfeiture as to Specific

          Property the United States (or its designee) is hereby authorized to take possession of the Specific

          Property and to hold such property in its secure custody and control.

                          4.      Pursuant to Title 21, United States Code, Section 853(n)(l), Rule 32.2(b)(6)

          of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the

          Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the

          United States is permitted to publish forfeiture notices on the government internet site,

          www.forfeiture.gov . This site incorporates the forfeiture notices that have been traditionally

          published in newspapers. The United States forthwith shall publish the internet ad for at least thirty

          (30) consecutive days. Any person, other than the Defendant, claiming interest in the Specific

          Property must file a Petition within sixty (60) days from the first day of publication of the Notice

          on this official government internet web site, or no later than thirty-five (35) days from the mailing

          of actual notice, whichever is earlier.

                          5.      The published notice of forfeiture shall state that the petition (i) shall be for

          a hearing to adjudicate the validity of the petitioner's alleged interest in the Specific Property, (ii)

          shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and

          extent of the petitioner' s right, title or interest in the Specific Property, the time and circumstances

          of the petitioner' s acquisition of the right, title and interest in the Specific Property, any additional
J   ;:,
                Case 7:18-cr-00819-KMK Document 43 Filed 03/08/21 Page 11 of 12




          facts supporting the petitioner' s claim, and the relief sought, pursuant to Title 21 , United States

          Code, Section 853(n).

                         6.       Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the

          Government shall send notice to any person who reasonably appears to be a potential claimant

          with standing to contest the forfeiture in the ancillary proceeding.

                         7.       Upon adjudication of all third-party interests, this Court will enter a Final

          Order of Forfeiture with respect to the Specific Property pursuant to Title 21 , United States Code,

          Section 853(n), in which all interests will be addressed .

                         8.       Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

          United States Attorney' s Office is authorized to conduct any discovery needed to identify, locate

          or dispose of forfeitable property, including depositions, interrogatories, requests for production

          of documents and the issuance of subpoenas.

                         9.       The Court shall retain jurisdiction to enforce this Consent Preliminary Order

          of Forfeiture as to Specific Property, and to amend it as necessary, pursuant to Rule 32.2 of the

          Federal Rules of Criminal Procedure.

                         10.      The Clerk of the Court shall forward three certified copies of this Consent

          Preliminary Order of Forfeiture as to Specific Property to Assistant United States Attorney

          Alexander J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises

          Unit, United States Attorney' s Office, One St. Andrew' s Plaza, New York, New York 10007.
      Case 7:18-cr-00819-KMK Document 43 Filed 03/08/21 Page 12 of 12




               11.    The signature page of this Consent Preliminary Order of Forfeiture as to

Specific Property may be executed in one or more counterparts, each of which will be deemed an

original but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York



By:                                                                    11/18/2020
       MARCIA COHEN                                                 DATE
       Assistant United States Attorney
       300 Quarropas Street
       White Plains, NY 10601
       (914) 993-1902

JAMES EARLY


                                                                       ulr,&w
                                                                    DATE    I




                                                                     fl~t/i,
 0 ORABLE KE      HM. KARAS                                          DATE
UNI ED STATES DISTRICT JUDGE
